             Case 3:19-cr-30093-RAL Document 175 Filed 05/05/20 Page 1 of 6 PageID #: 708

AO 245B (Rev.09/19)Judgment in a Criminal Case
          Sheet 1




                                      United States District Court
                                                 District Of South Dakota, Central Division

             UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                 V.



                    Jacquelyn Ernestine Pease                                   Case Number:              3:19CR30093-4

                                                                                USM Number:               18159-273

                                                                                Terra M. Fisher
                                                                                Defendant's Attorney
THE DEFENDANT:

■ pleaded guilty to               the Superseding Indictment

□ pleaded nolo contendere to count(s)
   which was accepted by the Court.

□ was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                             Nature of Offense                                                   Offense Ended           Count
18U.S.C. § 1163 and 2                       Embezzlement and Theft From an Indian Tribal Organization              02/28/2019              Is
                                            and Aiding and Abetting



The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

□ The defendant has been found not guilty on count(s)

□ Count(s)                                                                         □ is □ are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defendant must notify the Court and United States attorney of material changes in economic circumstances.

                                                                         05/04/2020
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Roberto A. Lange. Chief Judge
                                                                         Name and Title of Judge




                                                                         Date
               Case 3:19-cr-30093-RAL Document 175 Filed 05/05/20 Page 2 of 6 PageID #: 709

AO 245B    (Rev. 09/19)Judgment in a Criminal Case
           Sheet 4 - Probation



 DEFENDANT:                      Jacquelyn Ernestine Pease
 CASE NUMBER:                    3:19CR30093-4




                                                                PROBATION

You are hereby sentenced to probation for a term of: 3 years.


                                                     MANDATORY CONDITIONS
1. You must not commit another federal, state, local, or tribal crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain front any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   probation and at least two periodic drug tests thereafter, as determined by the Court.
         ■    The above drug testing condition is suspended, based on the Court's determination that you pose a low risk of fiiture
               substance abuse. (Check, ifapplicable.)
4. ■       You must cooperate in the collection ofDNA as directed by the probation officer. (C/iecft, i/a/jp/icaWe.)
5. □       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
           work, are a student, or were convicted of a qualifying offense. (Check, ifapplicable.)
6.   □     You must participate in an approved program for domestic violence pursuant to 18 U.S.C. § 3563(a)(4). (Check, ifapplicable.)
7.   ■     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other state authorizing a sentence of
           restitution. (Check, ifapplicable.)

8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this Judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this Judgment.
10. You must notify the Court of any material change in your economic circumstances that might affect your ability to pay restitution, fines,
     or special assessments.

You must comply with the standard conditions that haye been adopted by this Court as well as with any other conditions on the attached
page.
              Case 3:19-cr-30093-RAL Document 175 Filed 05/05/20 Page 3 of 6 PageID #: 710

AO 245B (Rev.09/19) Judgment in a Criminal Case
          Sheet 4A - Probation



DEFENDANT:                       Jacquelyn Ernestine Pease
CASE NUMBER:                     3:19CR30093-4

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the follotying standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the Court about, and bring about improvements in your conduct and condition.
 1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours from the
    time of your sentence, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.

2. After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     Court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
   . arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at reasonable times, at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited.by the conditions of yoUr supervision that he or she observes in plain view.
7. You must work fiill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
   doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
   you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
   responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
   days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
   becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
   convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe Court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
    you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
     confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.
           Case 3:19-cr-30093-RAL Document 175 Filed 05/05/20 Page 4 of 6 PageID #: 711

AO 245B    (Rev.09/19) Judgment in a Criminal Case
           Sheet 4B - Conditions of Supervision


DEFENDANT:                 Jacquelyn Ernestine Pease
CASE NUMBER:               3:19CR30093-4


                                        SPECIAL CONDITIONS OF SUPERVISION


  1. You must not incur new credit charges or open additional lines of credit without the approval of the probation office unless you are
    in compliance with any payment schedule established.

 2. You must provide the probation office with access to any requested financial information.

 3. You must apply all monies received from income tax refunds,judgments, and unexpected fmancial gains to the outstanding court-
    ordered fmancial obligation.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
             Case 3:19-cr-30093-RAL Document 175 Filed 05/05/20 Page 5 of 6 PageID #: 712

AO 245B (Rev.09/19)Judgment in a Criminal Case
        Sheet 5 — Criminal Monetary Penalties


 DEFENDANT:                       Jacquelyn Ernestine Pease
 CASE NUMBER:                     3:19CR30093-4


                                            CRIMINAL MONETARY PENALTIES

      You must pay the total criminal monetary penalties under the Schedule of.Payments set below.

                    Assessment              Restitution                   Fine                         AVAA Assessment*    JVTA Assessment**
 TOTALS             $100                    $74,100                       Waived                       Not applicable      Not applicable


 □       The determination of restitution is deferred until
         An Amended Judgment in a Criminal Case (A0245C) will be entered after such determination.

 □       You must make restitution (including community restitution) to the following payees in the amount listed below.

        If you make a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
        priority order or percentage payment coluirm below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                          Total Loss***                       Restitution Ordered           Priority or Percentage

 Crow Creek Sioux Tribe                                                                     $74,100




 TOTALS                                             $                .          '           $ 74,100


 □       Restitution anioimt ordered pursuant to Plea Agreement $

 □       You must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule of Payments
         may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


 B       The Court determined that you do not have the ability to pay interest and it is ordered that:

         B      the interest requirement is waiyed for the       □       fine        ■      restitution.

         □      the interest requirement for the    □         fine       □          restitution is modified as follows:


 *Amy, Vicky, & Andy Child Pornography Assistance Act of 2018, Pub. L. 115-299.
 **Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ***Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on
 or after September 13,1994, but before April 23,1996.
                Case 3:19-cr-30093-RAL Document 175 Filed 05/05/20 Page 6 of 6 PageID #: 713

A0245B       (Rev. 09/19)Judgment in a Criminal Case
             Sheet 6 — Schedule ofPayments


DEFENDANT:                             Jacquelyn Ernestine Pease
CASE NUMBER: ■                         3:19CR30093-4


                                                            SCHEDULE OF PAYMENTS

Having assessed your ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A        ■      Lump sum payment of$ 100                            due immediately, balance due

               □      not later than                            .     , or

               ■      in accordance with        □      C,       □   D,       □       E, or        H   F below; or

B        □      Payment to begin immediately (may be combined with                   D       C,       □   D, or     □ F below); or

C        □      Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                      ,
                to commence                                                  (e.g., 30 or 60 days) after the date o^this Judgment; or
D        □      Payment in equal                       ■ (e.g., weekly, monthly, quarterly) installments of $               '     ,
                to commence              '                  ■                (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or
         I Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of 50% of the
                deposits in your inmate trast account while the you are in custody, or 10% of your inmate trust account while serving custody at
                a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in full prior to your release from custody shall
                be due in monthly installments of $, such payments to begin 60 days following your release.

 F       ■      Special instructions regarding the payment of criminal monetary penalties:
                Payment of the restitution shall be paid in monthly installments of S300 during the first year of your probation. Those
                payments to begin 60 days from today's date. In the second year of your probation, the monthly payment obligation will
                increase to $400 per month. In the final year of your probation, the monthly payment obligation will be S500 per month.


Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the Clerk of the Court.

You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
□        Joint and Several
         Case Number
         Defendant and Co-Defendant Names                                                                    Joint and Several          Corresponding Payee,
         (including defendant number).                                         Total Amount                      Amount                     if appropriate




□ ■      You shall pay the cost of prosecution.
□        You shall pay the following Court cost(s):
□        You shall forfeit your interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
